DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species a solar panel and a wind turbine. The species are independent or distinct because they are significantly different structures and therefore mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11, 12, 15, 17, 18, 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each invention requires a substantially non-overlapping, burdensome search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Katherine Sales on 01 March 2022 a provisional election was made without traverse to prosecute the invention of the solar panel species, claims 1-12, 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:
	[0049] line 6. “…through passages 32624…”
	[0055] line 2, “…vacuum space 1322…”, examiner believes is should read “…vacuum space 322…”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “322” has been used to designate both “thermos interior” Fig. 3 and “vacuum space” Fig. 5. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
141 [0030], 128 [0049], 116 and 118 [0055], 601 [0058], 612 [0058] and [0059], 642 [0059] and [0061], 406 and 609 [0061], 638 [0062], 650 [0062] and [0063], 710 [0068]-[0070].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
200, 302, 344, 346, 348, 626, 652, 719, 724, 725.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 10-11 recite the limitation “wherein the power converter the battery pack is programmed”. In order to advance prosecution, examiner is interpreting the claim limitation as “wherein the power converter is programmed”, following [0006] of the instant application.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12,15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lines 7-8 recite the limitation “an optimal voltage” whose meaning is unclear and renders the scope of the claim indefinite. “Optimal voltage” is not sufficiently definite as the 
Claim 1 lines 11-15 recite limitations directed to the species of “the solar panel”, for which is insufficient antecedent basis, while lines 1 and 9 recite the limitation of “an alternative energy device”. It is unclear if the solar panel is the same as the previously recited alternative energy device or some other structure. rendering the metes and bounds of the claim’s scope indefinite.
Claims 2-12,15-19 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 9, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140002003A1) in view of O'Hora (US20170033408A1).

	Regarding claim 1, Kim discloses a power continuity unit associated with an alternative energy device (Kim, [0009]-[0024], [0033]-[0084], Figs. 1-3) the power continuity unit comprising:
	a battery pack including: a plurality of battery cells (Kim, [0010]. [0049]. Figs. 1-3, battery packs 210, battery cells 211)
Kim, [0045], [0056], Figs. 1-3, battery management system (BMS) 240) configured to
	(a) monitor the temperature of the associated battery, (b) monitor the voltage of the associated battery, and (c) trim excess voltage over an optimal voltage for the associated battery (Kim, [0045])
	and a power converter receiving direct current (DC) power from the alternative energy device and monitoring data from the plurality of monitoring devices (Kim, [0037]-[0038], [0043], Fig. 1, DC link 130, bidirectional inverter (DC/AC) 140, bidirectional converter (DC/DC) 180). The examiner notes that this interpretation of the converter is in line with the instant application particularly in view of Instant Fig. 6 element 606 and Fig. 8 elements 810, 812, 816, which show that the converter contains multiple electronic structures and therefore the broadest reasonable interpretation with respect to the converter of the instant application would include additional electronics comprising AC/DC inverter, monitoring/communicating device(s), DC/DC converter and the like, as shown in the specification and Figs. 6 and 8; the examiner further notes that as indicated in Kim Fig. 1, the power converter (Kim, elements 130, 140, 180) receives and transmits monitoring and control data with the plurality of monitors (Kim, element 240), satisfying the limitations of this embodiment of the claim,
	wherein the power converter is programmed to a) convert a portion of the DC power received from the solar panel into alternating current (AC) power for output to a user during daytime use (Kim, “The integrated controller 190 may monitor and control the maximum power point tracking converter 120, the bidirectional inverter 140, the system connector 160, and the bidirectional converter 180” [0043]), examiner notes that the integrated controller monitors and 
(b) direct a portion of the DC power received from the alternative energy device to the battery pack for storage as stored electrical energy (Kim, “The bidirectional converter 180 converts DC power from the DC link 130 to DC power with a different level (e.g., voltage level), which is suitable for the battery pack 210” [0042], “the integrated controller 190 may communicate with the BMS 240 to monitor the BMS 240” [0043]), the examiner notes that the integrated controller 190 monitors and controls the bidirectional converter and communicates with the BMS 240 which maintains and manages the battery pack 210 (Kim, [0045]),
and (c) convert stored electrical energy from the battery pack into AC power for output to the user during nighttime use (Kim, [0035], “the DC link 130 stabilizes and temporarily stores DC power provided from the bidirectional inverter 140 or the bidirectional converter 180. ¶The bidirectional inverter 140 coverts the DC power provided from the DC link 130 to a commercial AC power (e.g., 120 Vat 60 Hz) to output the commercial AC power. Substantially, the bidirectional inverter 140 converts DC voltage from the energy conversion device 110 or the battery pack 210 to the commercial AC power, which may be used in home, and outputs the commercial AC power” [0037]-[0038]), examiner notes that a solar panel will only output power during the day when the sun is above the horizon and unobscured and not at night.
While Kim describes an energy storage device and BMS as described above, Kim is silent on the power continuity unit comprising a housing assembly configured to provide structural support and protection to the battery pack and the power converter.
O’Hora, [0003]-[0006], [0031]-[0091], Figs. 1-9, 12-14). O’Hora also teaches wherein the power continuity unit comprises a housing assembly configured to provide structural support and protection to the battery pack and the power converter (O’Hora, [0032]-[0034]) in order to protect the battery cells and converter and keep them fixed in place (O’Hora, [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power continuity unit of Kim incorporating the teachings of O’Hora to include a housing assembly comprising a housing assembly configured to provide structural support and protection to the battery pack and the power converter in order to protect and keep the battery cells and converter in place.

	Regarding claim 2, modified Kim teaches all of the limitations of claim as set forth above. Kim further discloses wherein the alternative energy device is a solar panel (Kim, [0035]) and the housing assembly is external to the solar panel (Kim, Fig. 1 elements 110, 200).

	Regarding claim 3, modified Kim teaches all of the limitations of claim 2 as set forth above. O’Hora further discloses wherein the housing assembly comprises a single casing surrounding both the battery pack and the power converter (O’Hora, [0043]-[0045], [0051], [0052], [0069], Figs 2. 3, 4, battery subsystems 102a-c, power subsystem 104, enclosure 110, processing system 210. Fig. 8 power subsystem 118) in order to facilitate removal and replacement or repair of the battery pack and power converter as well as protect them (O’Hora, [0032], [0034]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching O’Hora with modified Kim wherein the housing assembly comprises a single casing surrounding both the battery pack and the power converter in order to protect them and facilitate their removal for replacement or repair.

	Regarding claim 4, modified Kim teaches all of the limitations of claim 3 as set forth above. O’Hora further discloses wherein the housing assembly is fabricated from a metal selected to dissipate heat from the battery and power converter (O’Hora, [0053], [0066]) in order to dissipate excessive heat and protect the components housed therein (O’Hora, [0042]). It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the additional teaching of O’Hora in the power continuity unit of modified Kim wherein the housing assembly comprises a single casing surrounding both the battery pack and the power converter to protect the components housed therein from excessive heat being generated.

Regarding claim 6, modified Kim discloses all of the limitations of claim 4 as set forth above. Kim also teaches wherein the battery pack comprises battery cells other than lithium titanate battery cells (Kim, [0044]).

Regarding claim 8, modified Kim discloses all of the limitations of claim 1 as set forth above. Kim further discloses wherein the power continuity unit further comprises a fluid circulator (Kim, [0045]). O’Hora also teaches a fluid circulator housed by the housing assembly O’Hora, [0042], [0067], [0069], [0072], Fig. 13) in order to maintain an optimal operating temperature (O’Hora, [0042]) improving the overall operation of the system. Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of O’Hora in the power continuity unit of modified Kim wherein further comprising a fluid circulator housed by the housing assembly and configured to drive fluid flow to the plurality of battery cells in the battery pack to maintain an optimal operating temperature.

Regarding claim 9, modified Kim discloses all of the limitations of claim 8 as set forth above. Kim further teaches wherein the power converter is further configured to receive temperature data from the plurality of monitoring devices; and operate the fluid circulator in response to the received temperature data from the plurality of monitoring devices (Kim, [0045]). As discussed above, the power converter recited includes multiple electrical components as evidence by Figs. 6 and 8 of the present application,  allowing for inclusion of additional electronics comprising AC/DC inverter, monitoring/communicating device(s), DC/DC converter and the like, and that the electronics associated with the power plant and battery comprising the battery management system (BMS) 210,  the power converter (Kim, [0037]-[0038], [0043], Fig. 1, DC link 130, bidirectional inverter (DC/AC) 140, bidirectional converter (DC/DC) 180) and Kim [0045] satisfy the limitations of the claim.

Regarding claim 15, modified Kim discloses all of the limitations of claim 1 as set forth above. Kim further discloses further comprising a cut-on switch configured to allow a user to Kim, [0048],Fig. 2, a switch 230).

Regarding claim 18, Kim teaches wherein the power continuity unit further comprising electrical connections configured to connect a first subgroup of battery cells together in series, a second subgroup of battery cells together in series and to connect the first subgroup in parallel with the second subgroup (Kim, [0005]). Examiner notes that it is taught as a general statement about related art and it is therefore within the ambit of one of ordinary skill in the art to understand that battery cells can be combined into subgroups wherein they are connected together in series and different subgroups of series cells can then be connected in parallel, thereby maintaining driving voltage and efficiently output energy (Kim, [0005]).

Regarding claim 19, Kim discloses wherein the power continuity unit of claim 1, wherein the power converter is further configured to: receive voltage data from a plurality of monitoring devices (Kim [0012]),
wherein each monitoring device is associated with one battery within the battery pack (Kim, [0010]),
and alter the portion of DC power directed to each battery based on the received voltage data from the associated battery pack (Kim, [0012]-[0022]).  As discussed above, the power converter recited includes multiple electrical components as evidence by Figs. 6 and 8 of the present application, allowing for inclusion of additional electronics comprising AC/DC inverter, monitoring/communicating device(s), DC/DC converter and the like, as shown in the specification and Figs. 6 and 8 and that the electronics associated with the power plant and Kim, [0011]-[0013], [0037]-[0038], [0043], Fig. 1, DC link 130, bidirectional inverter (DC/AC) 140, bidirectional converter (DC/DC) 180, a plurality of monitoring devices [0012]), and Kim [0045] satisfy the limitations of the claim.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140002003A1) in view of O'Hora (US20170033408A1) as applied to claim 1 above, and further in view of Zhao "A comprehensive review of Li4Ti5O12-based electrodes for lithium-ion batteries: The latest advancements and future perspectives" Materials Science and Engineering R, December 2015 (hereafter referred to as Zhao-2015).

	Regarding claim 5, modified Kim discloses all of the limitations of claim 1 as set forth above. Kim discloses wherein the battery pack comprises, for example, a lithium ion, lithium polymer battery, or equivalent thereof. Zhao-2015 teaches solar energy is among the most important renewable energies but requires low-cost energy storage for use within energy grids and lithium ion batteries are a promising power source for energy storage (Zhao-2015, Background). Zhao-2015 teaches that lithium titanate batteries have attracted considerable attention for these types of applications dues to their outstanding features, such as a flat charge/discharge plateaus (around 1.55 V vs. Li/Li+) because of the two-phase lithium insertion/extraction mechanism and minimum chance for the formation of solid electrolyte interface and dendritic lithium, dramatically enhance the potential for high rate capability and safety and there is almost no volume change during the lithium insertion and extraction processes, ensuring a high cycling stability and long operational life (Zhao-2015, abstract). .

Claim 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140002003A1) in view of O'Hora (US20170033408A1) as applied to claim 2 above, and further in view of Frutschy (US20130071705A1).
	
Regarding claim 7, modified Kim discloses all of the limitations of claim 2 as set forth above.
O’Hora further discloses wherein the housing assembly comprises a single casing surrounding both the battery pack and the power converter (O’Hora, [0043]-[0045], [0051], [0052], [0069], Figs 2. 3, 4, battery subsystems 102a-c, power subsystem 104, enclosure 110, processing system 210. Fig. 8 power subsystem 118) in order to facilitate removal and replacement or repair of the battery pack and power converter as well as protect them (O’Hora, [0032], [0034]). The Court have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have divided the case covering the battery and the power converter into two covers, one for the battery and another for the power converter, providing them with protection as well as facilitating their replacement and repair, satisfying the limitations of the instant claim wherein the housing assembly comprises a battery casing surrounding the battery pack and a converter O’Hora, [0029], [0060]) to prevent damage due to excessive heat (O’Hora, [0042]).
Frutschy discloses a modular double walled container with a vacuum pulled between them as an art known and effective enclosure providing protection and support for rechargeable batteries used in storing energy for various applications (Frutschy, [0004], [0007]-[0011], [0030]-[0071], Figs. 1-8, 10-13, 16-17). Frutschy further teaches wherein a battery casing surrounding the battery pack, the battery casing is fabricated from an insulating material selected to minimize heat transfer to the battery pack from external sources (Frutschy, [0009], [0053], [0059], [0062], Figs. 8B, 12, 13, insulating material 850, 1280, 1330) to maintain thermal equilibrium, improving performance (Frutschy, [0036]).
It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the further teaching of O’Hora and that of Frutschy with the power continuity unit of modified Kim wherein the housing assembly comprises a battery casing surrounding the battery pack and a converter casing surrounding the converter and physically coupled to an end of the battery pack, wherein the battery casing is fabricated from an insulating material selected to minimize heat transfer to the battery pack from external sources; and the converter casing is fabricated from a heat-dissipating material selected to allow heat generated by components of the converter to dissipate rapidly, to 

Regarding claims 10-12, Examiner notes that the generic term of a thermos, as understood by one of ordinary skill in the art, is a double walled container which double wall encloses a vacuum.

Regarding claim 10, modified Kim teaches all of the limitations of claim 3 as set forth above. Frutschy discloses a modular double walled container with a vacuum pulled between them as an art known and effective enclosure providing protection and support for rechargeable batteries used in storing energy for various applications (Frutschy, [0004], [0007]-[0011], [0030]-[0071], Figs. 1-8, 10-13, 16-17).
Frutschy additionally teaches wherein the single casing is configured as a vacuum thermos comprising an inner portion configured to receive the battery pack and the converter in a thermos interior (examiner notes that Frutschy lists as a preferred example “battery packaging assembly (i.e., a battery)” [0057], which one of ordinary skill in the art would recognize that this  could also encompasses a battery and associated electronics, [0073], [0075], which would change the size of the vacuum thermos used and not the inventive concept), an outer portion configured to at least partially enclose the inner portion and thereby define a vacuum space between the inner portion and the outer portion (Frutschy, [0059], Fig. 12, external enclosure 1270, panels 1280) 
Frutschy, [0059] , Fig. 12, bus bar leads 920)
and to permit air to flow from a space exterior to the outer portion to the thermos interior (Frutschy, [0048], [0056], Fig. 6B, cooling channel 610, 620) 
in order to make the battery and associated electronics more easily serviced (Frutschy, [0006]). 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Frutschy with the power continuity unit of modified Kim wherein the single casing is configured as a vacuum thermos comprising an inner portion configured to receive the battery pack and the converter in a thermos interior, an outer portion configured to at least partially enclose the inner portion and thereby define a vacuum space between the inner portion and the outer portion and a passage from the outer portion to the thermos interior, the passage configured to receive electrical connections to the enclosed battery pack and converter and to permit air to flow from a space exterior to the outer portion to the thermos interior in order to more easily service the battery and associated electronics.

Regarding claim 11, modified Kim teaches all of the limitations of claim 1 as laid forth above. Frutschy discloses wherein the housing assembly comprises a plurality of thermoses, with each thermos of the plurality of thermoses configured to enclose a battery of the plurality of battery cells and provide thermal insulation for the enclosed battery (Frutschy, [0007]-[0010], [0051], Fig. 7A-D),
Frutschy, [0048], [0056], [0059], Fig. 6B, cooling channel 610, 620, Fig. 12, bus bar lead 920, external enclosure 1270, panels 1280)
in order to make the batteries more easily serviced (Frutschy, [0006]).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Frutschy with the power continuity unit of modified Kim wherein the housing assembly comprises a plurality of thermoses, with each thermos of the plurality of thermoses configured to enclose a battery of the plurality of battery cells and provide thermal insulation for the enclosed battery, each thermos of the plurality of thermoses including: an inner portion configured to receive a battery in a thermos interior, an outer portion configured to at least partially enclose the inner portion and thereby define a vacuum space between the inner portion and the outer portion, and a passage from the outer portion to the thermos interior, the passage configured to receive electrical connections to the enclosed battery and permit air to flow from a space exterior to the outer portion to the thermos interior in order to more easily service the batteries.

Regarding claim 12, modified Kim teaches all of the limitations of claim 11 as set forth above. O’Hora further teaches wherein the battery case further comprising a cooling manifold O’Hora, [0074]) to prevent damage due to excessive heat (O’Hora, [0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of O’Hora with the battery case of modified Kim wherein the battery case further comprising a cooling manifold configured to carry a flow of air to the thermos interior of each of the plurality of thermoses in order to prevent damage due to excessive heat.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140002003A1) in view of O'Hora (US20170033408A1), further in view of Frutschy (US20130071705A1) as applied to claim 11 above, further in view of Narla (US20180123348A1). Examiner notes that the generic term of a thermos, as understood by one of ordinary skill in the art, is a double walled container which double wall encloses a vacuum.

Regarding claim 16, modified Kim teaches all of the limitations of claim 11 as set forth above. Modified Kim further discloses wherein the battery casing is sized to receive a plurality of rechargeable battery cells (Kim, [0049]) with each of the plurality of rechargeable battery cells enclosed within one of the plurality of thermoses (Frutschy, [0007]).
While modified Kim does not explicitly teach wherein the housing assembly is sized to fit in a space beneath a solar panel without obstructing solar radiation incident on the solar panel, due to the limitation from the instant application’s claim 1, on which claims 11 and 16 depend, “convert a portion of the DC power received from the solar panel into alternating current (AC) power for output to a user during daytime use” one of ordinary skill in the art would understand 
Narla teaches a power continuity unit comprising a photovoltaic array, a plurality of battery packs, which can be lithium ion, lead-acid among others, in subgroups in series and in parallel with other subgroups of batteries, and associated electronics such as converters, inverters, voltage and temperature monitors, and housing (Narla, [0005]-[0011]. [0025]-[0078], Figs. 2-8, 11-13). Narla further discloses that the housing assembly is sized to fit in a space beneath a solar panel without obstructing solar radiation incident on the solar panel in order to minimize the space used (Narla, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Narla with the power continuity unit of modified Kim wherein the housing assembly is sized to fit in a space beneath a solar panel without obstructing solar radiation incident on the solar panel in order to minimize the space required for the power continuity unit.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140002003A1) in view of O'Hora (US20170033408A1), further in view of Frutschy (US20130071705A1) as applied to claim 11 above, further in view of Braun (US5599636A). Examiner notes that the generic term of a thermos, as understood by one of ordinary skill in the art, is a double walled container which double wall encloses a vacuum.


    PNG
    media_image1.png
    239
    634
    media_image1.png
    Greyscale
	Regarding claim 17, modified Kim discloses all of the limitations of claim 11 as set forth above. Braun teaches an apparatus comprising monitors for observing parameters such as voltage and temperature of rechargeable batteries, a double-walled container for the batteries enclosing a vacuum, protecting the rechargeable batteries from the outside environment, for use with solar installations (Braun, cols. 1-14, Figs. 1-10). Braun further discloses wherein the outer portion of each of the plurality of thermoses includes a port through which air can be removed from the vacuum space between the inner portion and the outer portion allowing for control over the pressure between the double wall structure and insulating properties (Braun, col. 4 lines 39-42 Fig. 7).



Examiner notes that while Braun teaches “openings” for “blowing in air” (Braun, col. 4 lines 39-42), Fig. 7 shows a valve which one of ordinary skill in the art would recognize as a valve that can be used for removing air from the vacuum between the double walled enclosure (Braun, col. 5 lines 1-8). See MPEP 2112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Zhang US20040104708A1 (discloses a control circuit for monitoring the state of rechargeable batteries in a power supply unit), Hobein US20110069451A1 (discloses a converter structure and enclosure), Kaag US20160156220A1 (discloses a module for monitoring and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JARED HANSEN/            Examiner, Art Unit 1728   

/MATTHEW T MARTIN/            Supervisory Patent Examiner, Art Unit 1728